      Case 2:21-cv-00177-SRB Document 18 Filed 04/12/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Grand Canyon University,                            No. CV-21-00177-PHX-SRB
10                  Plaintiff,                           ORDER
11   v.
12   Phil Rosenfelt, et al.,
13                  Defendants.
14
15         IT IS ORDERED granting Defendants’ consent motion for an extension of time
16
     (Doc. 17).
17
18         IT IS FURTHER ORDERED that Defendants shall respond to the complaint on or

19   before April 23, 2021.
20
                   Dated this 12th day of April, 2021.
21
22
23
24
25
26
27
28
